MOORE, Chief Justice
(dissenting in case no. 1121330 and concurring in part and dissenting in part in case no. 1121341).
In case no. 1121330, I dissent from issuing the writ of mandamus directing the trial court to vacate its order granting Betty C. Brown’s motion to inspect Michelin’s Ardmore, Oklahoma, tire-manufacturing facility. In case no. 1121341, I concur in the main opinion insofar as it denies the petition for a writ of mandamus and I dissent to the extent that this Court grants the petition for a writ of mandamus and directs the trial court to modify its order granting Brown’s motion to compel answers to the 3 identified interrogatories and the 12 identified document requests to exclude the production of any materials unrelated to the failure of Michelin’s tires as a result of tread separation.